Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8 & 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (US 7066720).

1. Cheng et al. teach:
A fan (fig. 3), comprising: 
an impeller 4; 
a motor 5 centering on a central axis (fig 3) to drive the impeller; 
a motor support portion (annotated fig 3 below) supporting the motor; 
a wire 51 supplying a current (since it is a power wire) to the motor from an external power source (a power source is implied since it is a power wire); and 
a wire lead-out portion 112 configured in the motor support portion and leading the wire, wherein the wire lead-out portion comprises: 

a wire holding portion 133, extending from the base portion along a direction perpendicular to an extension direction (annotated fig 4 below) of the base portion, wherein the wire holding portion limits a movement of the wire in a first direction (via groove 135,  fig 4 below), and the first direction is parallel to the central axis; and 
a wire locking portion 113, configured at an end of the wire holding portion and extending along the extension direction of the base portion, wherein the wire locking portion limits a movement of the wire in a second direction (annotated fig 4 below), and the second direction is perpendicular to both the first direction and the extension direction of the base portion, and 
the wire locking portion comprises a blocking portion (annotated fig 4 below) that does not extend beyond the wire holding portion in the extension direction of the base portion, and an extension portion 136 extending from the blocking portion to an outer side of the wire holding portion along the extension direction of the base portion.

    PNG
    media_image1.png
    453
    793
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    851
    808
    media_image2.png
    Greyscale

2. Cheng et al. teach:


    PNG
    media_image3.png
    453
    793
    media_image3.png
    Greyscale


3. Cheng et al. teach:
The fan according to claim 1, wherein a first distance between the base portion and a side of the extension portion facing the base portion is greater than a second distance between the base portion and a side of the blocking portion facing the base portion.

    PNG
    media_image4.png
    453
    793
    media_image4.png
    Greyscale



8. Cheng et al. teach:
The fan according to claim 1, wherein the wire lead-out portion and the motor support portion are formed integrally.

11. Cheng et al. teach:
An electromechanical device, comprising the fan according to claim 1 (figure 3).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. in view of Lee et al. (US 20150015993)

9. Cheng et al. has been discussed above, re claim 1; but does not teach that the wire lead-out portion is made of resin.

Lee et al. teach that the wire lead-out portion is made of resin to insult the wires from the base member 310.  The routineer would be motivated to make the wire lead-out portion resin to insulate the wires from the motor support.
	
    PNG
    media_image5.png
    128
    775
    media_image5.png
    Greyscale

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Cheng et al. so that the wire lead-out portion is made of resin, as taught by Lee et al. so as to insulate the wires from the motor support.


Allowable Subject Matter
Claims 4-7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  


	Claims 6, 7 and 10 are also objected to for their dependency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832